Citation Nr: 9933205	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a left arm 
injury.

Entitlement to a higher rating for residuals of laceration of 
the testicles, initially assigned a zero percent rating, 
effective from August 1993.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1974 to December 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision that denied service 
connection for residuals of a left arm injury, and granted 
service for residuals of laceration of the testicles and 
assigned a zero percent rating for this condition, effective 
from August 1993.

A review of the veteran's notice of disagreement indicates 
that he seems to be claiming service connection for residuals 
of a back injury.  In 1999, he was scheduled for a medical 
examination at a VA medical facility in order to determine 
the nature and extent of any back injury.  He notified the VA 
medical facility to the effect that he no longer wanted to 
pursue this claim and he did not report for the scheduled 
medical examination.  Under the circumstances, the RO did not 
adjudicate the claim for service connection for residuals of 
a back injury and this matter is not for appellate 
consideration.  The veteran is advised that he may pursue a 
claim for service connection for residuals of a back at any 
time by notifying the RO of such an intention.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of a current left arm 
disability.

2.  There is no evidence showing symptomatic residuals of 
laceration of the testicles.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a left 
arm injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a higher rating for residuals of 
laceration of the testicles, initially assigned a 
zero percent rating, effective from August 1993, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 
4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Left Arm Injury

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for residuals of a left arm injury; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

A review of the veteran's claims folder show that service 
connection is in effect for residuals of laceration of the 
testicles, rated zero percent.  Service connection has not 
been granted for any other disability.

Service medical records show that the veteran was seen for 
various left arm problems.  In 1977 and 1978, he was seen for 
skin problems of the left hand and forearm.  The diagnosis 
was dermatitis.  In January 1979, he was seen for complaints 
of pain and edema of the left hand.  The assessment was 
trauma to hand, probably contusion.  In December 1983, he was 
seen for a rash of the left arm.  The assessment was probable 
nummular eczema.

There are no post-service medical records showing the 
presence of any left arm disability.  A claim for service 
connection for a disability is not well grounded where there 
is no medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.  The veteran's 
statements are to the effect that he has a left arm 
disability that had its onset in service, but this lay 
evidence is insufficient to demonstrate the presence of a 
chronic disability.  38 C.F.R. § 3.303(b); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record shows that the veteran was scheduled for medical 
examinations at a VA medical facility in 1998 and 1999, 
including a dermatological examination, in order to determine 
the nature and extent of any left arm disability.  He failed 
to report for the scheduled medical examinations and notified 
the VA medical facility in 1999 to the effect that he did not 
want to report for medical examinations.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).


In this case, the evidence shows that the veteran failed to 
report for VA medical examinations in 1998 and 1999, and that 
he doesn't want to report for such examinations.  The veteran 
has an obligation to cooperate, and to report for required 
medical examinations, in the development of evidence 
pertaining to his claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  There is no competent (medical) evidence 
showing the presence of a current left arm disability, and 
his claim for such a condition is not plausible.  Hence, it 
is denied as not well grounded.


The Board notes that the RO denied the claim for service 
connection for residuals of a left arm injury on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claim as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


The veteran is advised that he may reopen the claim for 
service connection for residuals of a left arm injury at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



II.  Entitlement to a Higher Rating for Residuals of 
Laceration of the Testicles, Initially Assigned a 
Zero Percent Evaluation, Effective from August 1993

Service medical records show that the veteran sustained an 
injury to a testicle as the result of a machine malfunction 
in 1979.  It was noted that the left testicle was ruptured 
and treated, resulting in a small scar inside the testicular 
sac.

There are no post-service medical records showing residuals 
of an injury to the testicles.  The veteran was schedule for 
medical examinations, including scar and genitourinary 
examinations, at a VA medical facility in 1998 and 1999.  He 
notified the VA medical facility in 1999 to the effect that 
he did not want to report for the scheduled medical 
examinations.

The veteran's claim for a higher rating for residuals of 
laceration of the testicles is well grounded, meaning it is 
plausible.  Since the veteran failed to report for VA medical 
examinations in 1998 and 1999 to determine the severity of 
the residuals of laceration of the testicles without good 
cause as noted in Section I of this decision, the Board finds 
that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.


As noted in Section I of this decision, the veteran has an 
obligation to report for VA medical examinations, when 
required, and cooperate in the development of evidence 
pertinent to his claim.  38 C.F.R. § 3.655.  In this case, 
there is no medical evidence showing current symptoms of 
laceration of the testicles to support the assignment of a 
compensable rating for a scar in the testicle area under 
diagnostic codes 7803, 7804, or 7805 or showing other 
symptoms of laceration of the testicles to support the 
assignment of a compensable rating under some other 
diagnostic code.  Nor does the evidence show manifestations 
of the disorder warranting a higher rating for this condition 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).


The preponderance of the evidence is against the claim for a 
higher rating for residuals of laceration of the testicles, 
initially assigned a zero percent rating, effective from 
August 1993, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








ORDER

The claim for service connection for residuals of a left arm 
injury is denied as not well grounded.

A higher rating for residuals of laceration of the testicles, 
initially assigned a zero percent evaluation, effective from 
August 1993, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

